Name: Commission Regulation (EC) NoÃ 417/2006 of 10 March 2006 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of certain names in the Register of protected designations of origin and protected geographical indications (Pimiento Asado del Bierzo Ã¢  (PGI), Fico bianco del Cilento Ã¢  (PDO), Melannurca Campana Ã¢  (PGI), Montes de Granada Ã¢  (PDO), Huile dÃ¢ olive de Nice Ã¢  (PDO), Aceite de la Rioja Ã¢  (PDO), Antequera Ã¢  (PDO))
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  plant product;  marketing;  agricultural structures and production
 Date Published: nan

 11.3.2006 EN Official Journal of the European Union L 72/8 COMMISSION REGULATION (EC) No 417/2006 of 10 March 2006 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of certain names in the Register of protected designations of origin and protected geographical indications (Pimiento Asado del Bierzo  (PGI), Fico bianco del Cilento  (PDO), Melannurca Campana  (PGI), Montes de Granada  (PDO), Huile dolive de Nice  (PDO), Aceite de la Rioja  (PDO), Antequera  (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EC) No 2081/92, Italy's application to register the two names Fico bianco del Cilento and Melannurca Campana, France's application to register the name Huile d'olive de Nice, Spains application to register the four names Pimiento Asado del Bierzo, Montes de Grandada, Aceite de la Rioja and Antequera were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EEC) No 2081/92 was sent to the Commission, these names should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby added to the Annex to Commission Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 125, 24.5.2005, p. 2 (Pimiento Asado del Bierzo); OJ C 137, 4.6.2005, p. 12 (Fico bianco del Cilento); OJ C 138, 7.6.2005, p. 7 (Melannurca Campana); OJ C 151, 22.6.2005, p. 4 (Montes de Grandada); OJ C 172, 12.7.2005, p. 7 (Huile dolive de Nice); OJ C 172, 12.7.2005, p. 13 (Aceite de la Rioja); OJ C 177, 19.7.2005, p. 28 (Antequera). (3) OJ L 327, 18.12.1996, p. 11. ANNEX Products listed in Annex I to the Treaty, intended for human consumption Oils and fats (butter, margarine, oils, etc.) SPAIN Montes de Granada (PDO) Aceite de la Rioja (PDO) Antequera (PDO) FRANCE Huile dolive de Nice (PDO) Fruit, vegetables, cereals, whether or not processed SPAIN Pimiento Asado del Bierzo (PGI) ITALY Fico Bianco del Cilento (PDO) Melannurca Campana (PGI)